Title: To George Washington from Benjamin Walker, 27 December 1796
From: Walker, Benjamin
To: Washington, George


                        
                            Dear Sir, 
                            New York Decr 27th 1796
                        
                        I did not get your Letter of the 24th inst. with its inclosure, until after the
                            post of yesterday had departed. the Ship Swan Joseph Woodham Master sails tomorrow for
                            Liverpoole and I shall put your Dispatch into his bag. no Vessell is going shortly to
                            London, indeed if there was I should prefer this conveyance as more safe not having to pass
                            thro’ the channell.
                        Mrs Walker joins in respectfull compliment to Mrs Washington—I anticipate the
                            pleasure I soon expect, of congratulating her on the near approach of an event so Long
                            wished for and am Dr Sir Your very affectte obliged Servt
                        
                            Ben. Walker
                            
                        
                    